At the close of the plaintiff’s case, the presiding Justice ordered a nonsuit. An exception to this ruling brings the case here.
The evidence- permits of but one finding. Saturday afternoon, July 28, 1928, the plaintiff’s intestate was killed when one of the defendant’s trucks on which he was riding collided with a telephone pole on South Main Street in Brewer. James E. Doucette, the driver of the truck and an employee of the defendant company, at the time of the accident was at liberty from service, using the truck for his own personal ends not within the scope of his employment. Contrary to express orders from the Company, he had invited the plaintiff and two other men to ride on the truck as his guests.
Upon these facts the defendant is not responsible for. its servant’s acts, and the question of the latter’s negligence and the due care of the plaintiff are immaterial. Exception overruled. George E. Thompson, Benjamin W. Blanchard, for plaintiff. George F. Eaton, for defendant.